Citation Nr: 0725362	
Decision Date: 08/15/07    Archive Date: 08/22/07

DOCKET NO.  04-19 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative joint disease (DJD) of the left 
knee.

2.  Entitlement to an initial evaluation in excess of 10 
percent for DJD of the right ankle.


REPRESENTATION

Veteran represented by:	Virginia Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The veteran who served on active duty from June 1974 to July 
1981.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 rating decision.  The veteran 
had a hearing before the Board in August 2004 and the 
transcript is of record.

The case was brought before the Board in August 2005, at 
which time the claims were remanded to allow the Agency of 
Original Jurisdiction (AOJ) to further assist the veteran in 
the development of his claims, to include affording him a VA 
examination.  The requested development having been 
completed, the case is once again before the Board for 
appellate consideration of the issues on appeal.  


FINDINGS OF FACT

1.  The veteran's left knee disability is manifested by pain, 
slight limitation of motion and DJD, evidenced by x-rays. 

2.  The veteran's right ankle disability is manifested by 
pain, slight limitation of motion and DJD, evidenced by x-
rays.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 10 
percent for DJD of the left knee have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.3, 4.40, 4.45, 4.69, 4.71a, Diagnostic 
Codes (DC) 5010 and 5260 (2006).

2.  The criteria for a disability rating greater than 10 
percent for DJD of the right ankle have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.3, 4.40, 4.45, 4.69, 4.71a, Diagnostic 
Codes (DC) 5010 and 5271 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006).  

The notice requirements were met in this case by letters sent 
to the veteran in September 2001, July 2002 and September 
2005.  Those letters advised the veteran of the information 
necessary to substantiate his claim, and of his and VA's 
respective obligations for obtaining specified different 
types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); 38 C.F.R. § 3.159(b) (2006).  The September 2005 
letter told him to provide any relevant evidence in his 
possession.  Cf. Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  The veteran has not alleged 
that VA failed to comply with the notice requirements of the 
VCAA, and he was afforded a meaningful opportunity to 
participate effectively in the processing of his claims, and 
has in fact provided additional arguments at every stage.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005). 

The U.S. Court of Appeals for Veterans Claims (Court) 
recently held that "the statutory scheme contemplates that 
once a decision awarding service connection, a disability 
rating, and an effective date has been made, § 5103(a) notice 
has served its purpose, and its application is no longer 
required because the claim has already been substantiated."  
Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this 
case, the veteran's claims were granted, disability ratings 
and effective dates assigned, in a November 2002 decision of 
the RO.  VA's duty to notify under 38 U.S.C.A. § 5103(a) is 
discharged.  See Sutton v. Nicholson, No 01-1332 (U.S. Vet. 
App. September 20, 2006).

The notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was 
done in this case.

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records, 
SSA disability records and Virginia retirement disability 
records identified by the veteran have been obtained, to the 
extent possible.  The veteran has at no time referenced 
outstanding records that he wanted VA to obtain or that he 
felt were relevant to the claims.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2006).

The RO provided the veteran appropriate VA examinations in 
2001, 2002, 2003 and 2006.  There is no objective evidence 
indicating that there has been a material change in the 
severity of the veteran's conditions since he was last 
examined.  The veteran has not reported receiving any recent 
treatment specifically for this condition (other than at VA, 
and these records are in the file), and there are no records 
suggesting an increase in disability has occurred as compared 
to the prior VA examination findings.  The duty to assist 
does not require that a claim be remanded solely because of 
the passage of time since an otherwise adequate VA 
examination was conducted.  VAOPGCPREC 11-95.  The 2006 VA 
examination reports are thorough and supported by VA 
outpatient treatment records.  There is no rule as to how 
current an examination must be, and the Board concludes the 
examinations in this case are adequate upon which to base a 
decision.

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claims.  

Increased Ratings

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155. Percentage evaluations 
are determined by comparing the manifestations of a 
particular disorder with the requirements contained in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can practically be 
determined, the average impairment in earning capacity 
resulting from such disease or injury and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  

The veteran alleges that the current 10 percent disability 
rating as to his left knee and right ankle do not accurately 
reflect the severity of his conditions.  He alleges that his 
conditions forced him into early retirement in 2001 where he 
was working as a correctional officer.  He currently collects 
Virginia retirement disability and Social Security 
Administration (SSA) disability benefits.

The veteran's appeal for his left knee and right ankle 
originate from a rating decision that granted service 
connection and assigned initial ratings.  Accordingly, 
"staged" ratings may be assigned, if warranted by the 
evidence.  Fenderson v. West, 12 Vet. App. 119 (1999).  

In general, evaluation of a service-connected disability 
involving a joint rated on limitation of motion requires 
adequate consideration of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The provisions of 38 C.F.R. § 4.40 state that 
disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures.  It may also be due to pain supported 
by adequate pathology and evidenced by visible behavior of 
the claimant undertaking the motion. See 38 C.F.R. § 4.40.  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
See 38 C.F.R. 
§ 4.45.  

Both the veteran's left knee and right ankle conditions are 
rated under Diagnostic Code 5010 for traumatic arthritis.  
Traumatic arthritis is rated analogous to degenerative 
arthritis under Diagnostic Code 5003.  Degenerative 
arthritis, when established by x-ray findings, will be rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved. 
When the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion to be combined, not added under 
Diagnostic Code 5003. Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  The general rating schedules 
for limitation of motion of the knee are 38 C.F.R. § 4.71a, 
Diagnostic Codes 5260 and 5261.  The general rating schedule 
for limitation of the ankle is 38 C.F.R. § 4.71a, Diagnostic 
Code 5271.

Normal range of motion of the knee is to 0 degrees extension 
and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II.  
Under Diagnostic Code 5260, a 10 percent disability rating is 
warranted for flexion limited to 45 degrees.  A 20 percent 
disability rating is assigned for flexion limited to 30 
degrees; and a 30 percent disability rating is assigned for 
flexion limited to 15 degrees.  Under Diagnostic Code 5261, a 
10 percent disability rating is warranted for extension 
limited to 10 degrees.  A 20 percent disability rating is 
assigned for extension limited to 15 degrees.  A 30 percent 
disability rating is assigned for extension limited to 20 
degrees.  A 40 percent disability rating is assigned for 
extension limited to 30 degrees; and a 50 percent disability 
rating is assigned for extension limited to 45 degrees.  See 
38 C.F.R. § 4.71a.

Normal range of motion of the ankle is to 20 degrees 
dorsiflexion and to 45 degrees plantar flexion.  See 38 
C.F.R. § 4.71a, Plate II.  Under Diagnostic Code 5271, a 10 
percent disability rating is warranted for "moderate" 
limited motion and a 20 percent rating is assigned for 
"marked" limited motion.  See 38 C.F.R. § 4.71a.  The Board 
observes that the words "moderate" and "marked" as used in 
the various diagnostic codes are not defined in the VA 
Schedule for Rating Disabilities. Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence, to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6.  

The veteran's private treatment and VA outpatient treatment 
records show extensive treatment for his left knee.  
Significantly, private records indicate the veteran had both 
in-service and post-service trauma to his left knee.  The 
veteran was diagnosed with degenerative arthritis, evidenced 
by x-rays, as early as 2000.  A January 2001 private 
treatment record indicates left knee joint effusion.  The 
veteran underwent a left knee arthroscopy in February 2001 
due to internal derangement of the left knee.  The surgery 
resulted in an infection requiring additional surgery later 
that same month.  VA outpatient treatment records indicate 
continuous treatment through 2005 for chronic knee pain, DJD 
and traumatic arthritis. 

In contrast, the veteran's treatment for his right ankle is 
comparatively scarce.  Private treatment records also 
indicate treatment for an in-service and post-service injury 
to the right ankle, indicating a diagnosis of contusion of 
the ankle in 1995 as well as "degenerative changes" of the 
right ankle, evidenced by x-ray in 2003.  VA outpatient 
treatment records are largely silent as to any continuous 
treatment for the veteran's condition.

The veteran underwent several VA examinations during the 
pendency of this appeal, to include October 2001, October 
2002, August 2003 and March 2006.  In regard to the left 
knee, the veteran, throughout time, has been diagnosed with 
severe arthritis, limitation of motion and DJD with no 
evidence of instability, joint effusion, swelling, deformity 
or tenderness.  In regard to the right ankle, the veteran, 
throughout time, has been diagnosed with chronic pain, 
minimal limitation of motion and degenerative changes.  

Most recently, in March 2006, the examiner found the 
veteran's left knee to be limited to 75 degrees flexion and 
further limited to 60 degrees flexion upon repetition.  His 
right ankle was found to be limited to 5 degrees dorsiflexion 
and 45 degrees plantar flexion.  Again, the examiner found no 
evidence of joint effusion, instability or weakness as to the 
left knee or right ankle. 

Complaints of painful motion are consistent throughout past 
medical records, and there is at least some evidence of 
arthritis of the left knee and right ankle.  See 38 C.F.R. 
§ 4.59.  However, the medical evidence of record does not 
document left knee or right ankle motion limited to a degree 
warranting assignment of a compensable rating pursuant to 
Diagnostic Code 5260, 5261 or 5271.  Although the examination 
showed slight limitation of flexion of the left (and normal 
extension), it was not to a compensable degree pursuant to DC 
5260 or 5261, even with consideration of the further decrease 
of flexion upon repetition.  Similarly, the examination 
showed normal plantar flexion and some limitation of 
dorsiflexion of the right ankle, but not to a degree 
warranting compensation greater than 10 percent under DC 
5271, which is only warranted where limitation of motion is 
"marked." 

Accordingly, while the findings establish arthritis and at 
least some limitation of function, the veteran's left knee 
and right ankle ranges of motion do not warrant a higher 
rating under DC 5260, 5261 or 5271.  He cannot receive a 
higher rating under DC 5003 because he is only service-
connected for one major joint with arthritis in his left knee 
and right ankle respectively.

The Board notes that the veteran's functional loss was 
considered. 38 C.F.R. §§ 4.40, 4.45.  According to the 
medical evidence, the veteran suffers at least some 
impairment of left knee and right ankle function, especially 
in regard to his left knee.  His past medical history 
indicates the veteran has a difficult time walking long 
distances and uses a cane for ambulation.  The most recent 
examination noted the veteran uses crutches for ambulation 
however all examiners noted that although the veteran walks 
with a limp, he could walk around the room without assistance 
or assistive devices.  Rather, it is clear the veteran's 
major complaint is chronic pain of his left knee and right 
ankle.  The 2006 examiner, however, noted the veteran is able 
to do basic daily functions and the pain complaints are 
mainly due to prolonged periods of inactivity.  The veteran's 
complaints of pain and limitation of motion, moreover, are 
already compensated by the current rating.  Thus, no 
increased rating due to functional loss is warranted.

Similarly, no higher rating under a different diagnostic code 
can be applied.  The Board notes that there are other 
Diagnostic Codes relating to knee and ankle disorders, such 
as 5256 (ankylosis of the knee), 5270 (ankylosis of the 
ankle), 5272 (ankylosis of subastragalar or tarsal joint), 
5257 (instability of the knee), 5258 (dislocated semilunar 
cartilage), 5259 (removal of semilunar cartilage, 
symptomatic), 5262 (impairment of the tibia and fibula) 5263 
(for genu recurvatum), 5273 (malunion of os calcis or 
astragalus), and 5274 (astragalectomy).

Separate disability ratings may be assigned for distinct 
disabilities resulting from the same injury so long as the 
symptomatology for one condition was not "duplicative of or 
overlapping with the symptomatology" of the other condition. 
See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  The VA 
Office of General Counsel has provided guidance concerning 
increased rating claims for knee disorders.  The General 
Counsel stated that compensating a claimant for separate 
functional impairment under Diagnostic Code 5257 and 5003 
does not constitute pyramiding. See VAOPGCPREC 23-97 (July 1, 
1997).  In this opinion, the VA General Counsel held that a 
veteran who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 and 5257, 
provided that a separate rating must be based upon additional 
disability.  Additionally, in VAOPGCPREC 9-98, the VA General 
Counsel held that if a veteran has a disability rating under 
Diagnostic Code 5257 for instability of the knee, and there 
is also x-ray evidence of arthritis, a separate rating for 
arthritis could also be based on painful motion under 38 
C.F.R. § 4.59.  

Especially in regard to his left knee, the veteran complains 
of constant pain, swelling, stiffness, locking, giving way of 
the left knee, and difficult ambulation during long walks.  
Despite these complaints, however, every VA examiner has 
indicated "no" evidence of instability and subluxation.

Similarly, the veteran's left knee and right ankle 
disabilities are not ankylosed.  Ankylosis is "immobility 
and consolidation of a joint due to disease, injury, surgical 
procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) 
(citing Saunders Encyclopedia and Dictionary of Medicine, 
Nursing, and Allied Health at 68 (4th ed. 1987)).  The 
veteran is able to move his left knee and right ankle, albeit 
with some limitation, so it is clearly not ankylosed.  The 
veteran's right ankle is also not manifested by malunion of 
os calcis or astragalus or astragalectomy and the veteran's 
left knee is also not manifested by nonunion or malunion of 
the tibia and fibula, or genu recurvatum.

The Board notes there is at least one private treatment 
record from January 2001 indicating the veteran's left knee 
is manifested by joint effusion.  The veteran self-reported, 
additionally, that his private doctor informed him he has 
"no cartilage left" in his left knee.  The vast majority of 
the records, to include the multiple VA examinations and 
recent VA outpatient treatment records, however, found no 
evidence of joint effusion or dislocated or removed semilunar 
cartilage, thus the preponderance of the evidence is against 
a higher rating under DC 5258.

As shown above, and as required by Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991), the Board has considered all 
potentially applicable provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they have been raised by the veteran. In this 
case, the Board finds no provision upon which to assign 
ratings greater than 10 percent for the veteran's left knee 
and right ankle disabilities.


ORDER

Entitlement to an initial rating in excess of 10 percent for 
left knee degenerative joint disease is denied.

Entitlement to an initial rating in excess of 10 percent for 
right ankle degenerative joint disease is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


